
	

113 S222 RS: To amend the Surface Mining Control and Reclamation Act of 1977 to clarify that uncertified States and Indian tribes have the authority to use certain payments for certain noncoal reclamation projects and acid mine remediation programs.
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 51
		113th CONGRESS
		1st Session
		S. 222
		[Report No. 113–20]
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Udall of New Mexico
			 (for himself, Mr. Heinrich,
			 Mr. Udall of Colorado, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 22, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To amend the Surface Mining Control and
		  Reclamation Act of 1977 to clarify that uncertified States and Indian tribes
		  have the authority to use certain payments for certain noncoal reclamation
		  projects and acid mine remediation programs.
	
	
		1.Abandoned mine reclamation
			(a)Reclamation feeSection 402(g)(6)(A) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(6)(A)) is amended by
			 inserting and section 411(h)(1) after paragraphs (1) and
			 (5).
			(b)Filling voids and sealing
			 tunnelsSection 409(b) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1239(b)) is
			 amended by inserting and section 411(h)(1) after section
			 402(g).
			(c)Use of fundsSection 411(h)(1)(D)(ii) of the Surface
			 Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is
			 amended by striking section 403 and inserting section
			 402(g)(6), 403, or 409.
			
	
		April 22, 2013
		Reported without amendment
	
